 
 
I 
108th CONGRESS
2d Session
H. R. 4445 
IN THE HOUSE OF REPRESENTATIVES 
 
May 20, 2004 
Ms. Eddie Bernice Johnson of Texas (for herself, Mr. Edwards, Mr. Clay, Ms. Lee, Mr. Lewis of Georgia, Mrs. Jones of Ohio, Mr. Ballance, Mr. Davis of Illinois, Mr. Scott of Virginia, Ms. Kilpatrick, Mr. Hastings of Florida, Mr. Bishop of Georgia, Mr. Wynn, Mr. Conyers, Mr. Rangel, Ms. Carson of Indiana, and Mrs. Christensen) introduced the following bill; which was referred to the Committee on Armed Services
 
A BILL 
To waive the time limitation specified by law for the award of certain military decorations in order to allow the posthumous award of the Congressional Medal of Honor to Doris Miller for actions while a member of the Navy during World War II. 
 
 
 
That the time limitations specified in section 6248(a) of title 10, United States Code, shall not apply with respect to the posthumous award of the Congressional Medal of Honor under section 6241 of such title to Doris Miller (service number 356–12–35) for acts of heroism during World War II while a member of the United States Navy. 
 
